Title: To Thomas Jefferson from Daniel D. Tompkins, 22 August 1808
From: Tompkins, Daniel D.
To: Jefferson, Thomas


                  
                     Sir, 
                     New York 22d. August 1808
                  
                  Soon after my letter relative to the proceedings at Oswego was dispatched I received communications from that Quarter which induced me to anticipate your answer and I accordingly issued Orders for a detachment of Militia to be stationed at that place and its vicinity. Colo. J W Livingston formerly a Captain in the U.S. Artillery and one of my Aids has proceeded to Oswego to convey and Superintend the execution of those Orders. The Troops will be stationed until the 25 of September. A similar order was issued by me in June for a detachment to be stationed on the New York side of Lake Champlain, but the state of things having changed before the arrival of the Orders the same according to a discretion vested in the Officer to whom they were addressed were not executed.
                  Mr. Hart Massey of Jefferson County—has accepted and qualified to the office of Collector of the District of Sacketts Harbour. The proceedings of the former Collector have produced Such a Situation of affairs in that part of the State that I have no doubt he will need Military assistance to enable him to check the evasions of the Embargo laws which according to rumour seem to have proceeded heretofore at that place withot suitable resistance by the Collector or his assistants.
                  The Detachment necessary to give the requisite aid to the Collector at Oswego will not be more than one fifth or perhaps one tenth of the number mentioned in your letter with which I have just been honored
                  There are three Companies of regular troops in and near this City which are filled or nearly so. Captain Townsends Company of Light Artillery in Complete. Captain Cock of the Infantry has upwards of forty recruits and Captain Brooks upwards of thirty and both will probably be filled in a week or fortnight. Whether it would be proper to station part of them near the Frontiers upon the above service can be best determined by you. Should such an arrangement be consistent with the situation of our foreign affairs it would obviate the extraordinary expences which will be incurred and the commotion which is excited by Detachments of the Militia.
                  It is desirable that some competent legal character should be sent to those places where violations of the Embargo laws are most frequent for the purpose of assisting the Collectors with advice and collecting and forwarding the requisite testimony to convict the offenders in the Courts of the United States. I am persuaded a few prosecutions and convictions would have a greater tendency to make the laws respected than the appearance of a Military force.
                  As soon as Mr Gallatin, who is now at New Haven, returns I shall consult with him and adopt such proceedings relative to Sacketts Harbour and Oswegatchie as may appear lawful and necessary. 
                  I am Sir, with great respect & esteem Your Obt. Sert.
                  
                     Daniel D. Tompkins 
                     
                  
               